DETAILED ACTION
1.	This office action is in responsive to the applicant’s arguments filed on 3/24/21.
2.	The present application is being examined under the first inventor to file provisions of the AIA .
3.	Claims 21-31 are currently pending.
4.	Claims 21-31 are new. Claims 1-20 are cancelled.

Response to Arguments
                                          Response: 35 U.S.C.  § 101
5.    Examiner Response:
Applicant’s arguments, see pages 9-10, filed 3/24/21, with respect to the 35 U.S.C. 101 rejections have been fully considered and are persuasive.  The 35 U.S.C. 101 rejections of claims 1-20 has been withdrawn. 

    Response: 35 U.S.C.  § 103
6.    Applicants argue:
	“We therefore submit that the subject matter of claim 21 is new and non-obvious in view of cited art, which all describe conventional product lifecycle management systems. The same holds for independent claim 28 (computer-implemented method) and the claims depending on claims 21 or 28.
It is believed that all of the pending claims have been addressed. However, the absence of a reply to a specific rejection, issue, or comment, including the Office Action’s characterizations of the art, does not signify agreement with or concession of that rejection, issue, or comment. In (Remarks: pages 9-10)

7.    Examiner Response:
The examiner respectfully disagrees.  The examiner notes that the Srinivasan et al. teaches the executing, goal values, product properties, product modules, generic product structure, determining the configuration profile, and global logic limitations of claim 21.  This can be seen in paragraph [0091] and Fig. 10 of the Srinivasan et al. reference, where there is a project window that displays different features for a product.  A feature can be selected, where the information for the feature is shown on the right hand side of the project window.  The examiner considers the feature that is selected as being the capturing the information for determining a configuration profile, since this information is for the product that has been selected.  This demonstrates that the Srinivasan et al. teaches a graphical user interface (GUI).
Regarding the goal values limitation, in paragraph [0045] of the Srinivasan et al. reference there are attributes that can be minimum and maximum resolutions for an object.  The examiner considers the minimum and maximum resolutions to be the goal values, since they are included in the attributes of the object and the object identifies and defines a component.  The examiner also considers the maximum resolutions to be the controlling goal value, since by the 
Further, in paragraph [0103] of the Srinivasan et al. reference the provider modules and consumer modules are linked together, where the provider module can send a parameter value to the consumer module.  This demonstrates how the product modules can be utilized and/or realized.
Regarding the limitation of claim 21 that states “defining conditions to select valid module variants of a product module”.  The examiner considers the bill of materials (BOM) to be the conditions that are used to select the valid module variants of a product module, since to design the software component and/or interfaces is based on the BOM, see paragraph [0050] of the Srinivasan et al. reference.  Also, the examiner considers the configuration profile to be the product-line based content managing system (PBCMS), since the PBCMS provides a product-line management framework in a controls development environment to manage development data, see paragraphs [0039] – [0040] of the Srinivasan et al. reference.
Further, in paragraph [0040] – [0042] of the Srinivasan et al. reference, there is a product-line managing module that manages products of a product-line portfolio and associated content of the product.  The examiner considers the product-line managing module to be the logical structure, since the product-line managing module manages products of a product-line portfolio and associated content of the product.
Also, for the limitation that states “translating the configuration profile into an executable product configurator model for a product configurator system”, the Buchowski et al. reference 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (U.S. PGPub 2011/0112679) (from IDS dated 4/2/18) in view of Buchowski et al. (U.S. PGPub 2012/0109350).

With respect to claim 1, Srinivasan et al. discloses “a processor” as [Srinivasan et al. (paragraph [0036])];
“and memory operably coupled to the processor, the memory having instructions executable by the processor” as [Srinivasan et al. (paragraph [0036])];
Examiner’s interpretation: As shown in Fig. 10 of the Srinivasan et al. reference, there is a project window, where a user can select a feature and the information regarding the selected is shown on the right hand side of the project window.  The examiner considers the feature that is selected as being the capturing the information for determining a configuration profile, since this information is for the product that has been selected;
“the information including: goal values, the goal values including a controlling goal value that controls at least one controlled goal value” as [Srinivasan et al. (paragraph [0045])] Examiner’s interpretation: The examiner considers the minimum and maximum resolutions to be the goal values, since they are included in the attributes of the object and the object identifies and defines a component.  The examiner also considers the maximum resolutions to be the controlling goal value, since by the knowing the maximum resolution that the product can sustain, allows for the product to be produced efficiently;
“product properties, each of the product properties including at least one of the goal values” as [Srinivasan et al. (paragraph [0045])] Examiner’s interpretation: The examiner considers the attributes to be the product properties, since the attributes include a purpose of the component, a module name, a class, a unit of measure, a type, etc.;
“and the product properties including a unifying property that unifies at least one product property” as [Srinivasan et al. (paragraph [0045])] Examiner’s interpretation: The examiner considers the purpose of the component to be the unifying property, since knowing the purpose of what the component is being used for, the other properties of the component, such as class, unit of measure and type, are classified by the purpose; 

“a generic product structure defining how the product modules can be utilized and/or realized” as [Srinivasan et al. (paragraph [0103])] Examiner’s interpretation: The link generation module generates links between the provider modules and consumer modules, where for example the provider module can send a parameter value to the consumer module;
“and defining conditions to select valid module variants of a product module” as [Srinivasan et al. (paragraph [0050])] Examiner’s interpretation: The examiner considers the bill of materials (BOM) to be the conditions that are used to select the valid module variants of a product module, since to design the software component and/or interfaces is based on the BOM;
“determining the configuration profile based on the captured information, the configuration profile defining a logical structure including the product modules” as [Srinivasan et al. (paragraph [0039] – [0040])] Examiner’s interpretation: The examiner considers the configuration profile to be the product-line based content managing system (PBCMS), since the PBCMS provides a product-line management framework in a controls development environment to manage development data;
“the logical structure being configured to instruct formation of a product based on product properties instead of product parts” as [Srinivasan et al. (paragraph [0040] – [0042])] Examiner’s interpretation: The examiner considers the product-line managing module to be the logical structure, since the product-line managing module manages products of a product-line portfolio and associated content of the product;
“the logical structure further including: global logic that applies to the logical structure” as [Srinivasan et al. (paragraph [0058])];
Examiner’s interpretation: The examiner considers the stages to be the local logic, since the stages show the development and production of the product;
“conditions for setting a quantity of a product module, the quantity including an amount of allowed instances of the product module” as [Srinivasan et al. (paragraph [0054] – [0055], Fig. 2)];
“the product modules and module variants of the logical structure generating component classes of the product configurator system” as [Srinivasan et al. (paragraph [0044] – [0045])] Examiner’s interpretation: Objects are associated with the components, where it identifies and defines the components, including identifying the attributes of the object.  One of the attributes are the class of the component;
“the product properties generating component classes of the product configurator system” as [Srinivasan et al. (paragraph [0044] – [0045])];
“an interface variance at module variant level generating component classes of the product configurator system; the generic product structure generating a subpart structure” as [Srinivasan et al. (paragraph [0104])];
While Srinivasan et al. teaches developing a product using a BOM genartor module and a configuration module, Srinivasan et al. does not explicitly disclose “A system for generating an executable product configurator model; module variants, each of the module variants specified by at least one of the goal values; translating the configuration profile into an executable product configurator model for a product configurator system; and a configuration interface generating an execution, which includes instructions for a user interface of the product configurator model; node conditions generating component classes of the product configurator system”

“module variants, each of the module variants specified by at least one of the goal values” as [Buchowski et al. (paragraph [0132])] Examiner’s interpretation: The examiner considers the different variants to be the module variants, since the different variants will have different center of gravity or require different mounting options, which would require different hinge positions.  This demonstrates that the module variants are specified by the goal values, since the goal value will be a value for a specific module variant in specific circumstance;  
“conditions for selecting a module variant of a product module” as [Buchowski et al. (paragraph [0132])] Examiner’s interpretation: Depending on the object, there will be different options, such as a vehicle door object may include different options such as power doors or windows;
“translating the configuration profile into an executable product configurator model for a product configurator system” as [Buchowski et al. (paragraph [0074])];
 “and a configuration interface generating an execution, which includes instructions for a user interface of the product configurator model.” as [Buchowski et al. (paragraph [0074] –[0075])];
“node conditions generating component classes of the product configurator system” as [Buchowski et al. (paragraph [0036], paragraph [0044])];
Srinivasan et al. and Buchowski et al. are analogous art because they are from the same field endeavor of analyzing the development of a product.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Srinivasan et al. of developing and 
The motivation for doing so would have been because Buchowski et al. teaches that allowing a customer to define specifications of a product and the system dynamically generates a CAD model that defines the specifications or selected options, the operations of these applications are not slow and these programs do not have a steep learning curve;

With respect to claim 22, the combination of Srinivasan et al. and Buchowski et al. discloses the system of claim 21 above, and Srinivasan et al. further discloses “wherein the subpart structure is a hierarchical structure of subparts.” as [Srinivasan et al. (paragraph [0058], Fig. 2 item 76)];

With respect to claim 23, the combination of Srinivasan et al. and Buchowski et al. discloses the system of claim 21 above, and Srinivasan et al. further discloses “wherein the system includes a graphical user interface for configuring the product based on the product configurator model.” as [Srinivasan et al. (paragraph [0091], paragraph [0096], Figs. 10 and 14)];

With respect to claim 24, the combination of Srinivasan et al. and Buchowski et al. discloses the system of claim 21 above, and Srinivasan et al. further discloses “wherein the logical structure further includes conditions that are reusable.” as [Srinivasan et al. (paragraph [0104])];

With respect to claim 25, the combination of Srinivasan et al. and Buchowski et al. discloses the system of claim 21 above, and Srinivasan et al. further discloses “wherein the logical structure further includes conditions that are for single use.” as [Srinivasan et al. (paragraph [0104])];

With respect to claim 26, the combination of Srinivasan et al. and Buchowski et al. discloses the system of claim 21 above, and Srinivasan et al. further discloses “wherein the logical structure further includes a control of product layout for the product, where the product is a recursive product.” as [Srinivasan et al. (paragraph [0109], Fig. 17)];

With respect to claim 26, the combination of Srinivasan et al. and Buchowski et al. discloses the system of claim 21 above, and Buchowski et al. further discloses “wherein the GUI tools include tools for capturing market information related to the product.” As [Buchowski et al. (paragraph [0004])];

With respect to claim 28, Buchowski et al. discloses “A computer-implemented method for generating a product based on an executable product configurator model” As [Buchowski et al. (paragraph [0004], paragraph [0074])];

With respect to claims 29-31, the claims recite the same substantive limitations as claims 21-22 and 27 above and are rejected using the same teaching.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of Yu et al. (U.S. PGPub 2007/0226064) is a dynamic pricing system and method that enables prices for sellable objects to be dynamically adjusted using pricing factors corresponding to attributes of the sellable objects.
The relevance of Toebben et al. (U.S. PGPub 2015/0213154) is a method for generating a product data structure for a configurable product.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594.  The examiner can normally be reached on 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on (571)272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERNARD E COTHRAN/Examiner, Art Unit 2128        

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128